Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00091-CR

                                        IN RE Santiago LOMAS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: March 6, 2013

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On February 1, 2013, Relator Santiago Lomas filed a petition for writ of mandamus

complaining of the trial court’s failure to rule on his motion for DNA testing. On February 22,

2013, the trial court signed an order setting the matter for a hearing on the 12th day of April,

2013 and further providing for Lomas to be present at said hearing. Accordingly, the petition for

writ of mandamus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 8581-A, styled State of Texas v. Santiago Lomas, pending in the 63rd
Judicial District Court, Val Verde County, Texas, the Honorable Enrique Fernandez presiding.